DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply to Amendments
Claims 1, 2, 4-15, and 17-22 are pending.  Claims 1, 2, 4-6, 10, 12-15, and 17-20 have been amended.  Claims 21-22 are new.  Claims 3 and 16 have been canceled.
Applicants’ amendments to claims 6, 14 and 20, render the claims objections (pg. 2, Action) moot.  Accordingly, the objections to claims 6, 14 and 20 have been withdrawn.  However, the amendments to claims 10, 13 and 20 necessitated new objections, as discussed below.
Applicants’ amendments to claims 1, 14 and 20, in particular, added the limitations (a) while the autonomous vehicle “is on a route” to an initial pickup location, and (b) incorporated the subject matter of claims 3, and 16, into claims 1, 14 and 20.  The examiner agrees with the applicants’ characterization (pgs. 16-18, Reply), that the combination of Levy, Dyer, Ramanujam, and Ananthanarayanan does not teach the newly amended limitation, through the claims did necessitate the consideration of new grounds of rejection.  Upon further consideration the new grounds of rejection are: claims 1, 2, 4-9, 11-12, 14-15, 17-18, 20 and 22 under 35 U.S.C. 103 in view of  Levy, Herbach, and Ramanujam; claims 10, 13 and 21 under 35 U.S.C. 103 in view of Levy, Herbach, Ramanujam, Ananthanarayanan, and Badalamenti; and claim 19 under 35 U.S.C. 103 in view of Herbach, Ramanujam, and Ananthanarayanan.

Claim Objections
Claims 10, 13 and 31 are objected to because of the following informalities: 
claim 10 recites “a number of pickup location updates” twice (ln. 3 and 4-5);
claim 13 recites “a number of dropoff updates” twice (ln. 3 and 4-5); and claim 21 recites “a number of pickup location updates” twice (ln. 4 and 5-6).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 11-12, 14-15, 17-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0137290 to Levy et al. (hereafter Levy), in view of U.S. Patent Number 10,545,023 to Herbach et al. (hereafter Herbach), further in view of U.S. Patent Publication Number 2015/0339928 to Ramanujam.
As per claim 1, Levy discloses [a] method (see at least Levy, Abstract) comprising:
setting, by a computing device based on a request from a client device, an initial pickup location (see at least Levy, Fig. 4, showing S210 of navigating to a pickup location; [0060] disclosing that autonomously navigating to a pickup location specified in a rideshare request submitted by a user in Block S210, [0065] disclosing that upon receipt of a rideshare request the remote computer system assigns the rideshare request to an autonomous vehicle);
causing, by the computing device, the autonomous vehicle to navigate to the suggested pickup location (see at least Levy, Fig. 4 showing S210 of navigating to a pickup location; [0060] disclosing that autonomously navigating to a pickup location specified in a rideshare request submitted by a user in Block S210; and [0065] disclosing that upon receipt of a rideshare request the remote computer system assigns the rideshare request to an autonomous vehicle and dispatches the autonomous vehicle to execute a next rideshare cycle according to this rideshare request, including navigating to the pickup location specified in this rideshare request); 
wherein the set of operational contexts comprises one or more of a changed client device location, a missed turn on the route, a road blockage, a change in traffic conditions, a failed maneuver of the autonomous vehicle, and a traffic prompt to move the autonomous vehicle off the route or further along the route (see at least Levy, Fig. 4, and [0061] disclosing that Blocks of the second method S2000 can be executed by an autonomous vehicle while navigating to a pickup location to collect a user ( e.g., a "rider") in order to limit obstruction of vehicle traffic nearby <interpreted as the set of operational context>) ... .
But Levy does not explicitly disclose the following limitations:
while the autonomous vehicle is on route to the initial pickup location, generating, by the computing device, a plurality of candidate updated pickup locations based on a set of operational contexts, ... ;
selecting, by the computing device, a suggested pickup location from the plurality of candidate updated pickup locations that achieves a benchmark for reducing one or more of a time and a distance associated with the initial pickup location for one or more of the autonomous vehicle and the client device; and 
causing, by the computing device, the autonomous vehicle to navigate to the suggested pickup location.
However, Herbach teaches the while the autonomous vehicle navigates limitation (see at least Herbach, col. 12, ln. 39 to col. 13, ln. 11, disclosing a plurality of candidate updated pickup locations .... ; and Ln. 12 to col. 7, ln. 52-64 disclosing that the routing information may be used to estimate how long it would take a vehicle at a first location to reach a second location.  The routing information includes speed limits, as well as traffic information identifying expected traffic conditions.  The map information  also includes ...  real time traffic conditions, etc. from various sources such as governmental institutions, paid informational services, manually entered information, information gathered and provided in real time by autonomous vehicles).
Herbach further also discloses the wherein the set of operation contexts comprises limitation (see at least Herbach, col. 7, ln. 55-65 disclosing that the routing information may estimate how long it would take a vehicle at a first location to reach a second location.  And that the route information includes speed limits, as well as traffic information identifying expected traffic conditions, etc.; Col 11, Ln 1-7, disclosing that the vehicle will be dispatched to a preferred pickup or drop off location.  That using the determined fastest routes, each point may be assigned a cost for the vehicle to reach a given point from its current location; Col. 11, Ln. 17-20 disclosing a cost value including valuing the route based on its location relative to a particular destination; col. 11, ln. 25-27, disclosing cost includes whether reaching the point would require difficult maneuvers such as a U-turn; col 11,ln. 45-55 disclosing the walking in considering the costs; col. 11, ln. 43-55; and col. 12, ln. 38-43, 44-45, and Col. 12, ln. 54 to Col. 13, Ln. 13.).
Ramanujam further teaches the selecting a suggested pickup location that achieves a benchmark limitation (see at least Ramanujam, [0022] disclosing that the route may be optimized to reduce a distance travelled and or an amount of time to perform the taxi service; [0039] disclosing that the route selection module 242 may use traffic information, distance information, estimated travel times, etc. when determining the routes <interpreted as the suggested pickup location> for the taxi service; and [0057] disclosing that the server 310 may identify an autonomous vehicle 330 from the fleet that is currently a shortest distance to the pickup location as compared to the other autonomous vehicles 330 in the fleet. In addition, the server 310 may calculate an estimated amount of time for the autonomous vehicle 330 to perform the taxi service and verify that the autonomous vehicle 330 is currently available for the estimated amount of time in order to perform the taxi service).
Ramanujam further teaches the causing limitation (see at least Ramanujam, Fig. 7, showing step 730 of  commands provided to the autonomous vehicle to the pickup location).
Levy, Herbach, and Ramanujam are analogous art to claim 1 because they are in the same field of autonomous operation of vehicles where some or all of the navigation aspects of the vehicle operation are controlled by a vehicle control system.  Levy is directed to a method for executing autonomous rideshare requests (see Levy, Abstract).  Herbach is directed to pickup and drop off locations for transportation services (see at least Herbach, Abstract).  Ramanujam is directed to a method for operating a fleet of autonomous vehicles (see Ramanujam, Abstract).  
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to set an initial pickup location, cause the autonomous vehicle to navigate toward the initial pickup location, and, cause the autonomous vehicle to navigate to the suggested pickup location, as discloses in Levy, to provide the benefit of generating a plurality of candidate updated pickup locations which correspond to different operational contexts associated with the initial pickup location, selecting a suggested pickup location that achieves a benchmark for reducing time and distance associated with the initial pickup location, and determining that the suggested pickup location satisfies a set of pre-update checks for limiting a number of pickup location updates, as disclosed in Herbach, and Ramanujam.  Doing so would provide the benefit of increasing the roadway capacity, reducing traffic congestion and assisting passengers who are underage, elderly, disabled, intoxicated, or otherwise impaired (see Ramanujam, [0002]).
As per claim 2, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 1, as discussed above.  Levy further discloses the limitations:
wherein generating the plurality of candidate updated pickup locations comprises: using the set of operational contexts to determine candidate updates to the route to the initial pickup location (see at least Levy, [0061] disclosing that Blocks of the second method S200 can be executed by an autonomous vehicle while navigating to a pickup location to collect a user ( e.g., a "rider") in order to limit obstruction of vehicle traffic nearby); and 
generating the candidate updated pickup locations based on the candidate updates to the route (see at least Levy, see Fig. 4; [0060]; [0065]; and [0066]).
As per claim 4, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 1, as discussed above.  Levy and Ramanujam, further disclose the limitation:
ranking the plurality of candidate updated pickup locations to the autonomous vehicle; sending the ranked plurality of candidate updated pickup locations to the autonomous vehicle (see at least Levy, [0070] disclosing that if the autonomous vehicle thus detects multiple viable wait locations near the pickup location, the autonomous vehicle can score these wait locations, elect a highest-scored wait location, and autonomously navigate into this wait location to wait for the user) and (see at least Ramanujam, [0022] disclosing that the route may be optimized to reduce a distance travelled and or an amount of time to perform the taxi service; [0039] disclosing that the route selection module 242 may use traffic information, distance information, estimated travel times, etc. when determining the routes <interpreted as the suggested pickup location> for the taxi service; [0057] disclosing that the server 310 may identify an autonomous vehicle 330 from the fleet that is currently a shortest distance to the pickup location as compared to the other autonomous vehicles 330 in the fleet. In addition, the server 310 may calculate an estimated amount of time for the autonomous vehicle 330 to perform the taxi service and verify that the autonomous vehicle 330 is currently available for the estimated amount of time in order to perform the taxi service. ) ... .
Levy further discloses the limitations:
authorizing the autonomous vehicle to select an updated pickup location from the ranked plurality of candidate updated pickup locations based on a local context of the autonomous vehicle (see at least Levy, Fig. 4, showing the step or block of Navigating into wait location with the highest score; [0065]; and [0066]),
wherein the autonomous vehicle selects the updated pickup location from the ranked plurality of candidate updated pickup locations (see at least Levy, [0070] disclosing that if the autonomous vehicle thus detects multiple viable wait locations near the pickup location, the autonomous vehicle can score these wait locations, elect a highest-scored wait location, and autonomously navigate into this wait location to wait for the user).
As per claim 5, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 4, as discussed above. Levy and Herbach further disclose the limitation:
 wherein each of the ranked plurality of candidate updated pickup locations corresponds to a different operational context in the set of operational contexts... (see at least Levy, [0070] disclosing that if the autonomous vehicle thus detects multiple viable wait locations near the pickup location, the autonomous vehicle can score these wait locations, elect a highest-scored wait location, and autonomously navigate into this wait location to wait for the user   disclosing that the autonomous vehicle can) and (see at least Herbach, Col 11, Ln 1-7, disclosing that the vehicle will be dispatched to a preferred pickup or drop off location.  That using the determined fastest routes, each point may be assigned a cost for the vehicle to reach a given point from its current location; Col. 11, Ln. 17-20 disclosing a cost value including valuing the route based on its location relative to a particular destination; col. 11, ln. 25-27, disclosing cost includes whether reaching the point would require difficult maneuvers such as a U-turn; col 11,ln. 45-55 disclosing the walking in considering the costs; col. 11, ln. 43-55; and col. 12, ln. 38-43, 44-45, and Col. 12, ln. 54 to Col. 13, Ln. 13.).
Levy further discloses the limitation:
wherein the autonomous vehicle is configured to select one of the ranked plurality of candidate updated pickup locations based on an operational context detected by the autonomous vehicle (see at least Levy, [0070] disclosing electing a highest-scored wait location).
As per claim 6, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 1, as discussed above.  Levy and Ramanujam further disclose the limitation:
selecting the suggested pickup location from the plurality of candidate updated pickup locations comprises: ranking the plurality of candidate updated pickup locations (see at least Levy, [0070] disclosing that if the autonomous vehicle thus detects multiple viable wait locations near the pickup location, the autonomous vehicle can score these wait locations, elect a highest-scored wait location, and autonomously navigate into this wait location to wait for the user disclosing that the autonomous vehicle can) and (see at least Ramanujam, [0022]; [0039]; and [0057]) ... .
Levy further discloses the limitation:
selecting a highest-ranked candidate updated pickup location as the suggested pickup location (see at least Levy, [0070] disclosing electing a highest-scored wait location).
As per claim 7, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 6, as discussed above.  Herbach and Ramanujam further discloses the limitation:
wherein ranking the plurality of candidate updated pickup locations comprises: ranking each candidate updated pickup location based on (i) an estimated time of arrival associated with the candidate updated pickup location, and (ii) a walking cost associated with the candidate updated pickup location (see at least Herbach, Col. 10, ln. 39-41, disclosing that point 524 may be identified as a possible location as it is the closest available location to the preferred location 510; and col. 10, ln. 41-45 disclosing that points any of points 520, 522, 524, 526, and 528 may be located within a predetermined distance of preferred location 510. In this example, the predetermined distance may be selected based on user preference to avoid walking more than 25 meter <interpreted as the walking cost>) and (see at least Ramanujam, [0035]),
Herbach further discloses the limitation:
wherein the walking cost corresponds to a walking distance between a location of the client device and the candidate updated pickup location (see at least Herbach, Col. 10, ln. 39-41; and col. 10, ln. 41-45).
As per claim 8, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 7, as discussed above.  Levy further discloses:
wherein ranking each candidate updated pickup location based on the estimated time of arrival ... score ... based on the estimated time of arrival (see at least Levy, [0074] disclosing estimating the user's time of arrival at the autonomous vehicle's current location, and immediately navigating out of the wait location responsive to a trigger condition associated with the wait location if the user's estimated time of arrival is greater than a threshold duration (e.g., 30 seconds); [0084]; [0112] disclosing estimate the  autonomous vehicle's arrival time at the pickup location based on its current location and local traffic conditions (e.g., monitored by the autonomous vehicle while executing these delay schema) and that once the estimated time of arrival for the user differs from the estimated time of arrival of the autonomous vehicle by less than a threshold difference (e.g., 30 seconds), the remote computer system can trigger the autonomous vehicle to return to the pickup location to collect the user).
Herbach further discloses the limitation:
wherein ranking each candidate updated pickup location based on the walking cost comprises using a cost function to score each candidate updated pickup location based on ...  the walking cost (see at least Herbach, Col. 10, ln. 39-41; and col. 10, ln. 41-45).
As per claim 9, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 1, as discussed above.  Ramanujam further discloses the limitation:
wherein the autonomous vehicle is a first autonomous vehicle, the method further comprising: selecting, by the computing device, a second autonomous vehicle to navigate to the updated pickup location based on an estimated time of arrival of the second autonomous vehicle to the updated pickup location; and reassigning the first autonomous vehicle to another initial pickup location (see at least Ramanujam, [0016] disclosing that a first available autonomous vehicle that is current located closer to the user as compared to a second available autonomous vehicle may be selected to perform the taxi service over the second available autonomous vehicle. In addition, the taxi service control system may verify; and [0033] disclosing as an example, between a first autonomous vehicle that is two miles away from the pickup location and a second autonomous vehicle that is five miles away from the pickup location, the selection module 232 may select the first autonomous vehicle to perform the taxi service).
As per claim 11, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 1, as discussed above.  Levy further discloses the limitation:
wherein setting the initial pickup location comprises: generating a plurality of candidate initial pickup locations based on a location of the client device and a location of the autonomous vehicle (see at least Levy, [0013] disclosing that the autonomous vehicle can include: a suite of sensors configured to collect information about the autonomous vehicle's environment local memory storing a navigation map defining a route for execution by the autonomous vehicle and a localization map that the autonomous vehicle implements to determine its location in real space; and [0112] disclosing that the remote computer system can  continue to track the user's mobile device (or receive geospatial locations from the native rideshare application and estimate the user's arrival time at the pickup location);
Ramanujam further discloses the limitations:
for each candidate initial pickup location: determining a walking cost associated with the candidate initial pickup location, determining an estimated time of arrival associated with the candidate initial pickup location; (see at least Ramanujam, [0035] disclosing that notification module 236 may be configured to send a notification to the client 280 configuring that the autonomous vehicle 205 is scheduled to arrive at the pickup location, and the notification may include an estimated arrival time at the pickup location.) ... ; and 
selecting the initial pickup location from the plurality of candidate initial pickup locations based on a cost function of the estimated time of arrival and the walking cost for each candidate initial pickup location (see at least Ramanujam, [0022] disclosing that the route may be optimized to reduce a distance travelled and or an amount of time to perform the taxi service; [0039] disclosing that the route selection module 242 may use traffic information, distance information, estimated travel times, etc. when determining the routes for the taxi service; [0057] disclosing that the server 310 may identify an autonomous vehicle 330 from the fleet that is currently a shortest distance to the pickup location as compared to the other autonomous vehicles 330 in the fleet. In addition, the server 310 may calculate an estimated amount of time for the autonomous vehicle 330 to perform the taxi service and verify that the autonomous vehicle 330 is currently available for the estimated amount of time in order to perform the taxi service).
Herbach still further discloses the limitation:
determining a walking cost associated with the candidate initial pickup location, wherein the walking cost corresponds to a walking distance between a location of the client device and the candidate initial pickup location (see at least Herbach, Col. 10, ln. 39-41; and col. 10, ln. 41-45) ... .
As per claim 12, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 1, as discussed above.  Levy further discloses the limitations:
setting, by the computing device, an initial dropoff location (see at least Levy, Fig. 4, step S242 of Navigating to dropoff location; and  [0116] disclosing that a prompt on an interior display of the autonomous vehicle will be rendered to begin navigation to the user's specified dropoff location or to hold for a second passenger; and then execute a planned route to the dropoff location responsive to confirmation from the user);
causing, by the computing device, the autonomous vehicle to navigate from the updated pickup location towards the initial dropoff location (see at least Levy, Fig. 4; [0116]);
while the autonomous vehicle navigates towards the initial dropoff location, generating, by the computing device, a plurality of candidate updated dropoff locations (see at least Levy, [0020] disclosing that  the remote computer system can: maintain master control of a fleet of autonomous vehicles; can set a sequence of dropoff locations for each autonomous vehicle in the fleet based on packages currently loaded into these autonomous vehicles and planned (e.g., timed) pickups assigned to these autonomous vehicles; and can selectively distribute dropoff locations to these autonomous vehicles over time as delivery rotations are completed at each autonomous vehicle);
causing, the autonomous vehicle to navigate to the suggested dropoff location (see at least Levy, Fig. 4, step S210).
Ramanujam further discloses the limitation:
selecting, by the computing device, a suggested dropoff location from the plurality of candidate dropoff locations that achieves a benchmark for reducing one or more of a time and a distance associated with the initial dropoff location for the autonomous vehicle (see at least Ramanujam, [0022] disclosing that the route may be optimized to reduce a distance traveled and or an amount of time to perform the taxi service; [0039] disclosing that the route selection module 242 may use traffic information, distance information, estimated travel times, etc. when determining the routes for the taxi service; and [0057] disclosing that the server 310 may identify an autonomous vehicle 330 from the fleet that is currently a shortest distance to the pickup location as compared to the other autonomous vehicles 330 in the fleet. In addition, the server 310 may calculate an estimated amount of time for the autonomous vehicle 330 to perform the taxi service and verify that the autonomous vehicle 330 is currently available for the estimated amount of time in order to perform the taxi service) ... .
As per claim 14, Levy discloses [a] system comprising: a computing device (see at least Levy, [0065] disclosing that a user can imitate a rideshare request at a native rideshare application from a home screen on her mobile computing device) comprising: one or more processors (see at least Levy, [0127] disclosing that the instructions can be executed by computer-executable components integrated with the application, and that the computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions); and 
a non-transitory computer readable medium having instructions stored thereon, that when executed by the one or more processors (see at least Levy, [0127] disclosing that the systems and methods  can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions,) cause the computing device to perform a set of functions comprising: setting, based on a request from a client device, an initial pickup location (see at least Levy, Fig. 4, showing S210 of navigating to a pickup location; [0060] disclosing that autonomously navigating to a pickup location specified in a rideshare request submitted by a user in Block S210, [0065] disclosing that upon receipt of a rideshare request the remote computer system assigns the rideshare request to an autonomous vehicle); 
... causing an autonomous vehicle to navigate towards the initial pickup location (see at least Levy, Fig. 4 showing S210 of navigating to a pickup location; [0060] disclosing that autonomously navigating to a pickup location specified in a rideshare request submitted by a user in Block S210; and [0065] disclosing that upon receipt of a rideshare request the remote computer system assigns the rideshare request to an autonomous vehicle and dispatches the autonomous vehicle to execute a next rideshare cycle according to this rideshare request, including navigating to the pickup location specified in this rideshare request);
wherein the set of operational contexts comprises one or more of a changed client device location, a missed turn on the route, a road blockage, a change in traffic conditions, a failed maneuver of the autonomous vehicle, and a traffic prompt to move the autonomous vehicle off the route or further along the route (see at least Levy, Fig. 4, and [0061] disclosing that Blocks of the second method S2000 can be executed by an autonomous vehicle while navigating to a pickup location to collect a user ( e.g., a "rider") in order to limit obstruction of vehicle traffic nearby <interpreted as the set of operational context>
But, Levy does not disclose the following limitations:
while the autonomous vehicle is on route to the initial pickup location, generating, by the computing device, a plurality of candidate updated pickup locations based on a set of operational contexts, ... ;
selecting, by the computing device, a suggested pickup location from the plurality of candidate pickup locations that achieves a benchmark for reducing one or more of a time and a distance associated with the initial pickup location for one or more of the autonomous vehicle and the client device;
causing, by the computing device, the autonomous vehicle to navigate to the suggested pickup location.
However, Herbach teaches the while the autonomous vehicle navigates limitation (see at least Herbach, [col. 12, ln. 39 to col. 13, ln. 11, disclosing a plurality of candidate updated pickup locations .... ; and Ln. 12 to col. 7, ln. 52-64 disclosing that the routing information may be used to estimate how long it would take a vehicle at a first location to reach a second location.  The routing information includes speed limits, as well as traffic information identifying expected traffic conditions.  The map information  also includes ...  real time traffic conditions, etc. from various sources such as governmental institutions, paid informational services, manually entered information, information gathered and provided in real time by autonomous vehicles).
Herbach further also discloses the wherein the set of operation contexts comprises limitation (see at least Herbach, col. 7, ln. 55-65 disclosing that the routing information may estimate how long it would take a vehicle at a first location to reach a second location.  And that the route information includes speed limits, as well as traffic information identifying expected traffic conditions, etc.; Col 11, Ln 1-7, disclosing that the vehicle will be dispatched to a preferred pickup or drop off location.  That using the determined fastest routes, each point may be assigned a cost for the vehicle to reach a given point from its current location; Col. 11, Ln. 17-20 disclosing a cost value including valuing the route based on its location relative to a particular destination; col. 11, ln. 25-27, disclosing cost includes whether reaching the point would require difficult maneuvers such as a U-turn; col 11,ln. 45-55 disclosing the walking in considering the costs; col. 11, ln. 43-55; and col. 12, ln. 38-43, 44-45, and Col. 12, ln. 54 to Col. 13, Ln. 13.).
Ramanujam further teaches the selecting a suggested pickup location that achieves a benchmark limitation (see at least Ramanujam, [0022] disclosing that the route may be optimized to reduce a distance travelled and or an amount of time to perform the taxi service; [0039] disclosing that the route selection module 242 may use traffic information, distance information, estimated travel times, etc. when determining the routes for the taxi service; [0057] disclosing that the server 310 may identify an autonomous vehicle 330 from the fleet that is currently a shortest distance to the pickup location as compared to the other autonomous vehicles 330 in the fleet. In addition, the server 310 may calculate an estimated amount of time for the autonomous vehicle 330 to perform the taxi service and verify that the autonomous vehicle 330 is currently available for the estimated amount of time in order to perform the taxi service.).
Ramanujam further teaches the causing limitation (see at least Ramanujam, Fig. 7, showing step 730 of  commands provided to the autonomous vehicle to the pickup location).
Levy, Herbach, and Ramanujam are analogous art to claim 14 because they are in the same field of autonomous operation of vehicles where some or all of the navigation aspects of the vehicle operation are controlled by a vehicle control system.  Levy is directed to a method for executing autonomous rideshare requests (see Levy, Abstract).  Herbach is directed to pickup and drop off locations for transportation services (see at least Herbach, Abstract).  Ramanujam is directed to a method for operating a fleet of autonomous vehicles (see Ramanujam, Abstract). 
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to set an initial pickup location, cause the autonomous vehicle to navigate toward the initial pickup location, and, cause the autonomous vehicle to navigate to the suggested pickup location, as discloses in Levy, to provide the benefit of generating a plurality of candidate updated pickup locations which correspond to different operational contexts associated with the initial pickup location, selecting a suggested pickup location that achieves a benchmark for reducing time and distance associated with the initial pickup location, and determining that the suggested pickup location satisfies a set of pre-update checks for limiting a number of pickup location updates, as disclosed in Herbach, and Ramanujam.  Doing so would provide the benefit of increasing the roadway capacity, reducing traffic congestion and assisting passengers who are underage, elderly, disabled, intoxicated, or otherwise impaired (see Ramanujam, [0002]).
As per claim 15, the combination of Levy, Herbach, and Ramanujam all of the limitations of claim 13, as discussed above.   Levy further discloses the limitations:
wherein generating the plurality of candidate updated pickup locations comprises: using the set of operational contexts to determine candidate updates to the route to the initial pickup location (see at least Levy, [0061] disclosing that Blocks of the second method S200 can be executed by an autonomous vehicle while navigating to a pickup location to collect a user ( e.g., a "rider") in order to limit obstruction of vehicle traffic nearby); and 
generating the candidate updated pickup locations based on the candidate updates to the route (see at least Levy, Fig. 4; [0060]; [0065]; and [0066]).
As per claim 17, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 14, as discussed above.  Levy and Ramanujam, further disclose the limitation:
ranking the plurality of candidate updated pickup locations sending the ranked plurality of candidate updated pickup locations to the autonomous vehicle (see at least Levy, [0070] disclosing that if the autonomous vehicle thus detects multiple viable wait locations near the pickup location, the autonomous vehicle can score these wait locations, elect a highest-scored wait location, and autonomously navigate into this wait location to wait for the user) (see at least Ramanujam, [0022] disclosing that the route may be optimized to reduce a distance travelled and or an amount of time to perform the taxi service; [0039] disclosing that the route selection module 242 may use traffic information, distance information, estimated travel times, etc. when determining the routes <interpreted as the suggested pickup location> for the taxi service; [0057] disclosing that the server 310 may identify an autonomous vehicle 330 from the fleet that is currently a shortest distance to the pickup location as compared to the other autonomous vehicles 330 in the fleet. In addition, the server 310 may calculate an estimated amount of time for the autonomous vehicle 330 to perform the taxi service and verify that the autonomous vehicle 330 is currently available for the estimated amount of time in order to perform the taxi service. ) ... .
Levy further discloses the limitations:
sending the ranked plurality of candidate updated pickup locations to the autonomous vehicle, wherein the ranked plurality of candidate updated pickup locations comprises the updated pickup location (see at least Levy, Fig. 4, showing the step or block of Navigating into wait location with the highest score); and
wherein the autonomous vehicle selects the updated pickup location from the ranked plurality of candidate updated pickup locations based on a local context of the autonomous vehicle (see at least Levy, [0070] disclosing that if the autonomous vehicle thus detects multiple viable wait locations near the pickup location, the autonomous vehicle can score these wait locations, elect a highest-scored wait location, and autonomously navigate into this wait location to wait for the user)
As per claim 18, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 14, as discussed above.  
Levy and Herbach further disclose the limitation:
 wherein each of the ranked plurality of candidate updated pickup locations corresponds to a different operational context associated with the initial pickup location ... (see at least Levy, [0070] disclosing that if the autonomous vehicle thus detects multiple viable wait locations near the pickup location, the autonomous vehicle can score these wait locations, elect a highest-scored wait location, and autonomously navigate into this wait location to wait for the user   disclosing that the autonomous vehicle can, and see at least Herbach, Col 11, Ln 1-7, disclosing that the vehicle will be dispatched to a preferred pickup or drop off location.  That using the determined fastest routes, each point may be assigned a cost for the vehicle to reach a given point from its current location; Col. 11, Ln. 17-20 disclosing a cost value including valuing the route based on its location relative to a particular destination; col. 11, ln. 25-27, disclosing cost includes whether reaching the point would require difficult maneuvers such as a U-turn; col 11,ln. 45-55 disclosing the walking in considering the costs; col. 11, ln. 43-55; and col. 12, ln. 38-43, 44-45, and Col. 12, ln. 54 to Col. 13, Ln. 13.).
Levy further discloses the limitation:
wherein the autonomous vehicle is configured to select one of the ranked plurality of candidate updated pickup locations based on an operational context detected by the autonomous vehicle (see at least Levy, [0070] disclosing electing a highest-scored wait location).
As per claim 20, Levy discloses [a] non-transitory computer-readable medium (see at least Levy, [0127] disclosing that the systems and methods can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions) having instructions stored thereon, that when executed by one or more processors (see at least Levy, [0127] disclosing that the instructions can be executed by computer-executable components integrated with the application, and that the computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions) cause a computing device to perform a set of functions comprising:
setting, by a computing device based on a request from a client device, an initial pickup location (see at least Levy, Fig. 4, showing S210 of navigating to a pickup location; [0060] disclosing that autonomously navigating to a pickup location specified in a rideshare request submitted by a user in Block S210, [0065] disclosing that upon receipt of a rideshare request the remote computer system assigns the rideshare request to an autonomous vehicle);
causing, by the computing device, an autonomous vehicle to navigate towards the initial pickup location (see at least Levy, Fig. 4, S250, [0060] disclosing autonomously navigating down road of the pickup location in Block S250);
... causing, by the computing device, the autonomous vehicle to navigate to the suggested pickup location (see at least Levy, Fig. 4 showing S210 of navigating to a pickup location; [0060] disclosing that autonomously navigating to a pickup location specified in a rideshare request submitted by a user in Block S210; and [0065] disclosing that upon receipt of a rideshare request the remote computer system assigns the rideshare request to an autonomous vehicle and dispatches the autonomous vehicle to execute a next rideshare cycle according to this rideshare request, including navigating to the pickup location specified in this rideshare request); 
wherein the set of operational contexts comprises one or more of a changed client device location, a missed turn on the route, a road blockage, a change in traffic conditions, a failed maneuver of the autonomous vehicle, and a traffic prompt to move the autonomous vehicle off the route or further along the route (see at least Levy, Fig. 4, and [0061] disclosing that Blocks of the second method S2000 can be executed by an autonomous vehicle while navigating to a pickup location to collect a user ( e.g., a "rider") in order to limit obstruction of vehicle traffic nearby <interpreted as the set of operational context>) ... .
But Levy does not explicitly disclose the following limitations:
while the autonomous vehicle is on route towards the initial pickup location, generating, by the computing device based on a set of operational contexts, ... ;
selecting, by the computing device, a suggested pickup location from the plurality of candidate updated pickup locations that achieves a benchmark for reducing one or more of a time and a distance associated with the initial pickup location for one or more of the autonomous vehicle and the client device;
causing, by the computing device, the autonomous vehicle to navigate to the suggested pickup location.
However, Herbach teaches the while the autonomous vehicle navigates limitation (see at least Herbach, col. 12, ln. 39 to col. 13, ln. 11, disclosing a plurality of candidate updated pickup locations .... ; and Ln. 12 to col. 7, ln. 52-64 disclosing that the routing information may be used to estimate how long it would take a vehicle at a first location to reach a second location.  The routing information includes speed limits, as well as traffic information identifying expected traffic conditions.  The map information  also includes ...  real time traffic conditions, etc. from various sources such as governmental institutions, paid informational services, manually entered information, information gathered and provided in real time by autonomous vehicles).
Herbach further also discloses the wherein the set of operation contexts comprises limitation (see at least Herbach, col. 7, ln. 55-65 disclosing that the routing information may estimate how long it would take a vehicle at a first location to reach a second location.  And that the route information includes speed limits, as well as traffic information identifying expected traffic conditions, etc.; Col 11, Ln 1-7, disclosing that the vehicle will be dispatched to a preferred pickup or drop off location.  That using the determined fastest routes, each point may be assigned a cost for the vehicle to reach a given point from its current location; Col. 11, Ln. 17-20 disclosing a cost value including valuing the route based on its location relative to a particular destination; col. 11, ln. 25-27, disclosing cost includes whether reaching the point would require difficult maneuvers such as a U-turn; col 11,ln. 45-55 disclosing the walking in considering the costs; col. 11, ln. 43-55; and col. 12, ln. 38-43, 44-45, and Col. 12, ln. 54 to Col. 13, Ln. 13.).
Ramanujam further teaches the selecting a suggested pickup location that achieves a benchmark limitation (see at least Ramanujam, [0022] disclosing that the route may be optimized to reduce a distance travelled and or an amount of time to perform the taxi service; [0039] disclosing that the route selection module 242 may use traffic information, distance information, estimated travel times, etc. when determining the routes for the taxi service; [0057] disclosing that the server 310 may identify an autonomous vehicle 330 from the fleet that is currently a shortest distance to the pickup location as compared to the other autonomous vehicles 330 in the fleet. In addition, the server 310 may calculate an estimated amount of time for the autonomous vehicle 330 to perform the taxi service and verify that the autonomous vehicle 330 is currently available for the estimated amount of time in order to perform the taxi service). Ramanujam further teaches the causing limitation (see at least Ramanujam, Fig. 7, showing step 730 of  commands provided to the autonomous vehicle to the pickup location).
Levy, Herbach, and Ramanujam are analogous art to claim 20 because they are in the same field of autonomous operation of vehicles where some or all of the navigation aspects of the vehicle operation are controlled by a vehicle control system.  Levy is directed to a method for executing autonomous rideshare requests (see Levy, Abstract).  Herbach is directed to pickup and drop off locations for transportation services (see at least Herbach, Abstract).  Ramanujam is directed to a method for operating a fleet of autonomous vehicles (see Ramanujam, Abstract).  
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to set an initial pickup location, cause the autonomous vehicle to navigate toward the initial pickup location, and, cause the autonomous vehicle to navigate to the suggested pickup location, as discloses in Levy, to provide the benefit of generating a plurality of candidate updated pickup locations which correspond to different operational contexts associated with the initial pickup location, selecting a suggested pickup location that achieves a benchmark for reducing time and distance associated with the initial pickup location, and determining that the suggested pickup location satisfies a set of pre-update checks for limiting a number of pickup location updates, as disclosed in Herbach, and Ramanujam.  Doing so would provide the benefit of increasing the roadway capacity, reducing traffic congestion and assisting passengers who are underage, elderly, disabled, intoxicated, or otherwise impaired (see Ramanujam, [0002]).
As per claim 22, the combination of Levy, Herbach, and Ramanujam discloses all of the limitations of claim 1, as discussed above.
Herbach further discloses the following limitation:
wherein the computing device generates the plurality of candidate updated pickup locations based on the set of operational contexts prior to occurrence of any of the operational contexts (see at least Herbach, col. 13, ln. 5-13, disclosing that, for each given possible location of the plurality of possible locations, a route between a current location of a vehicle and that given possible location is determined at block 930. For each given possible location of the plurality of possible locations, a cost value for the determined route of that given possible location is determined at block 940. A possible location is selected based on the determined cost values <interpreted as operational contexts> and provided as a pickup or drop off location for a passenger or cargo at block 9).
Claims 10, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Levy, Herbach, Ramanujam as applied to claims 1, 12, and 20 above, and further in view of U.S. Patent Number 9,569,745 to Ananthanarayanan et al. (hereafter Ananthanarayanan) and U.S. Patent Publication Number 2019/0063935 to Badalamenti et al. (hereafter Badalamenti).
As per claim 10, the combination of Levy, Herbach, and Ramanujam disclose all of the limitations of claim 1, as discussed above.  
Herbach further disclose the limitation:
determining that the suggested pickup location satisfies a set of pre-update checks for limiting a number of pickup location updates while the autonomous vehicle navigates towards the initial pickup location  (see at least Herbach, Col 11, Ln 1-7, disclosing that the vehicle will be dispatched to a preferred pickup or drop off location.  That using the determined fastest routes, each point may be assigned a cost for the vehicle to reach a given point from its current location; Col. 11, Ln. 17-20 disclosing a cost value including valuing the route based on its location relative to a particular destination; col. 11, ln. 25-27, disclosing cost includes whether reaching the point would require difficult maneuvers such as a U-turn; col. 11, ln. 43-55).
Levy further discloses the limitations:
wherein the set of pre-update checks for limiting a number of pickup location updates while the autonomous vehicle navigates towards the initial pickup location comprises one or more of: determining that the suggested pickup location provides a threshold level of improvement over the initial pickup location, wherein the threshold level of improvement corresponds to one or more of an estimated time to arrival associated with the suggested pickup location and a walking score associated with the suggested pickup location (see at least Levy, [0074] disclosing estimating the user's time of arrival at the autonomous vehicle's current location, and immediately navigating out of the wait location responsive to a trigger condition associated with the wait location if the user's estimated time of arrival is greater than a threshold duration (e.g., 30 seconds); [0084]; [0112] disclosing estimate the  autonomous vehicle's arrival time at the pickup location based on its current location and local traffic conditions (e.g., monitored by the autonomous vehicle while executing these delay schema) and that once the estimated time of arrival for the user differs from the estimated time of arrival of the autonomous vehicle by less than a threshold difference (e.g., 30 seconds), the remote computer system can trigger the autonomous vehicle to return to the pickup location to collect the user); 
determining that the updating the initial pickup location (see at least Levy, [0074]) ... ;
determining that a threshold time has passed since selecting the suggested pickup location (see at least Levy, [0112] disclosing that the remote computer system can estimate the autonomous vehicle's arrival time at the pickup location based on its current location and local traffic conditions (e.g., monitored by the autonomous vehicle while executing these delay schema).  Disclosing further that once the estimated time of arrival for the user differs from the estimated time of arrival of the autonomous vehicle by less than a threshold difference (e.g., 30 seconds), the remote computer system can trigger the autonomous vehicle to return to the pickup location to collect the user) ... .
Herbach still further discloses the limitation:
determining that the suggested pickup location is within a threshold radius of the initial pickup location (see at least Herbach, Col. 10, ln. 10-15 disclosing that heuristic may include searching for points within the road graph that are close to (or co-located with) the preferred location <interpreted as the initial pickup location>. A further heuristic may include locating points that are within a predetermined, or in some cases user-specified, distance (e.g. a radial distance) of the preferred location <radial distance is interpreted as within a threshold radius>).  But neither Levy, Herbach, nor Ramanujam explicitly disclose the limitations:
determining that updating the initial pickup location corresponds to a rate of pickup location updates that is less than a threshold rate of pickup location updates ... ,
determining that the updating the initial pickup location corresponds to a number of pickup location updates that is less than a threshold number of pickup location updates  ... .
However, Badalamenti discloses the determining that updating the initial pickup location corresponds to a rate of pickup location updates limitation (see at least Badalamenti, [0024] disclosing that the historical service data collected by the data collection module 150 includes data regarding past trips beginning at the origin location, including pickup locations (and the frequency with which particular sets of coordinates have been used as pickup locations), destination locations, and feedback from riders and/or drivers).
Ananthanarayanan further discloses determining that updating the initial pickup location corresponds to a number of pickup location updates that is less than a threshold number of pickup location updates (see at least Ananthanarayanan, Col. 14, Ln. 18-38, disclosing number of pickup location updates <pickup order to route is interpreted as a pickup location; and the set of routes are interpreted as number of pickup location updates>).
Ananthanarayanan still further disclose determining that the suggested pickup location satisfies a set of pre-update checks for limiting a number of pickup location updates while the autonomous vehicle navigates towards the initial pickup location (see at least Ananthanarayanan, Col. 5, Ln. 4-11, disclosing that the size of each regional cluster may be adjusted to include more or fewer pickup locations 204. For example, the service provider may set a maximum or minimum number of pickup locations that are to be included in each regional cluster 208. In some embodiments, as the number of total pickup locations changes, the number of centroids may be adjusted and regional cluster boundaries 210 reassigned).
Levy, Herbach, Ramanujam, Ananthanarayanan and Badalamenti are analogous art to claim 10 because they are in the same field of autonomous operation of vehicles where some or all of the navigation aspects of the vehicle operation are controlled by a vehicle control system.  Levy is directed to a method for executing autonomous rideshare requests (see Levy, Abstract).  Herbach is directed to pickup and drop off locations for transportation services (see at least Herbach, Abstract).  Ramanujam is directed to a method for operating a fleet of autonomous vehicles (see Ramanujam, Abstract).  Ananthanarayanan is directed to a method to dynamically add new pickup orders to an existing route structure (see Ananthanarayanan, Abstract).  Badalamenti Is directed to a transportation management system that selects a pickup location for a trip and navigates a rider to the selected pickup locations (see Badalamenti, Abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine that the suggested pickup location provides a threshold level of improvement over the initial pickup location, determine that a threshold time has passed since selecting the suggested pickup location, and determine that the suggested pickup location is within a threshold radius of the initial pickup location, as discloses in Levy, Herbach and Ramanujam, to provide the benefit of determining that updating the initial pickup location corresponds to a number of pickup location updates that is less than a threshold number of pickup location updates and determining that updating the initial pickup location corresponds to a number of pickup location updates that is less than a threshold number of pickup location updates, as disclosed in Ananthanarayanan  and Badalamenti.  Doing so would provide the benefit of reducing trip delays (see at least Badalamenti, [0002]). 
As per claim 13, the combination of Levy, Herbach, Ramanujam and Ananthanarayanan disclose all of the limitations of claim 12, as discussed above.  
Ramanujam and Herbach further discloses the limitation:
determining that the suggested dropoff location satisfies a set of pre-update checks for limiting a number of dropoff updates while the autonomous vehicle navigates towards the initial dropoff location (see at least Ramanujam, Fig. 8, step 830 of Providing commands to drive the autonomous vehicle to the pickup location; [0090] disclosing that the autonomous vehicle may be configured to receive instructions to perform a taxi service in accordance with a request for the taxi service, the request indicating a pickup location, as in block 810, to select a route for travelling to the pickup location, as in block 820, and to provide commands to drive the autonomous vehicle to the pickup location according to the route in order to perform the taxi service, as in block 830) (see at least Herbach, Col 11, Ln 1-7, disclosing that the vehicle will be dispatched to a preferred pickup or drop off location.  That using the determined fastest routes, each point may be assigned a cost for the vehicle to reach a given point from its current location; Col. 11, Ln. 17-20 disclosing a cost value including valuing the route based on its location relative to a particular destination; col. 11, ln. 25-27, disclosing cost includes whether reaching the point would require difficult maneuvers such as a U-turn; col. 11, ln. 43-55),
Levy further discloses the limitations:
wherein the set of pre-update checks for limiting a number of dropoff location updates while the autonomous vehicle navigates towards the initial dropoff location comprises one or more of: determining that the suggested dropoff location provides a threshold level of improvement over the initial dropoff location, wherein the threshold level of improvement corresponds to one or more of an estimated time to arrival associated with the suggested dropoff location and a walking score associated with the dropoff pickup location (see at least Levy, [0074] disclosing estimating the user's time of arrival at the autonomous vehicle's current location, and immediately navigating out of the wait location responsive to a trigger condition associated with the wait location if the user's estimated time of arrival is greater than a threshold duration (e.g., 30 seconds); [0084]; and [0112] disclosing estimate the autonomous vehicle's arrival time at the pickup location based on its current location and local traffic conditions (e.g., monitored by the autonomous vehicle while executing these delay schema) and that once the estimated time of arrival for the user differs from the estimated time of arrival of the autonomous vehicle by less than a threshold difference (e.g., 30 seconds), the remote computer system can trigger the autonomous vehicle to return to the pickup location to collect the user);
determining that a threshold time has passed since selecting the suggested dropoff location (see at least Levy, [0112] disclosing that the remote computer system can estimate the autonomous vehicle's arrival time at the pickup location based on its current location and local traffic conditions (e.g., monitored by the autonomous vehicle while executing these delay schema).  Disclosing further, that once the estimated time of arrival for the user differs from the estimated time of arrival of the autonomous vehicle by less than a threshold difference (e.g., 30 seconds), the remote computer system can trigger the autonomous vehicle to return to the pickup location to collect the user); ... .
Herbach further discloses the limitation: 
determining that the suggested dropoff location is within a threshold radius of the initial dropoff location (see at least Herbach, Col. 10, ln. 10-15 disclosing that heuristic may include searching for points within the road graph that are close to (or co-located with) the preferred location <interpreted as the initial pickup location>. A further heuristic may include locating points that are within a predetermined, or in some cases user-specified, distance (e.g. a radial distance) of the preferred location <radial distance is interpreted as within a threshold radius>).  But neither Levy, Herbach, nor Ramanujam explicitly disclose the limitations:
determining that updating the initial pickup location corresponds to a rate of pickup location updates that is less than a threshold rate of pickup location updates ... , and
determining that updating the initial pickup location corresponds to a number of pickup location and dropoff location updates that is less than a threshold number of pickup location and dropoff location updates.
However, Badalamenti discloses the determining that updating the initial pickup location corresponds to a rate of pickup location updates limitation (see at least Badalamenti, [0024] disclosing that the historical service data collected by the data collection module 150 includes data regarding past trips beginning at the origin location, including pickup locations (and the frequency with which particular sets of coordinates have been used as pickup locations) <frequency interpreted as the rate>, destination locations, and feedback from riders and/or drivers.  And further disclosing that historical service data for an origin location includes inferred characteristics of the origin location based on aggregations of sensor traces and interactions from riders and drivers during pickups at pickup locations associated with the origin location, such as the frequency with which riders and drivers call each other at the pickup location, the frequency with which the pickup of the rider occurs at a location more than a threshold distance away from the pickup location, and/or the frequency with which a driver arrives at the pickup location before the rider's arrival).
Ananthanarayanan further discloses the determining that updating the initial pickup location corresponds to a number of pickup location and dropoff location updates limitation (see at least Ananthanarayanan, Col. 14, Ln. 18-38, disclosing number of pickup location updates  <pickup order to route is interpreted as a pickup location>; and the set of routes are interpreted as number of pickup location updates >).
Levy, Herbach, Ramanujam, Ananthanarayanan and Badalamenti are analogous art to claim 13 because they are in the same field of autonomous operation of vehicles where some or all of the navigation aspects of the vehicle operation are controlled by a vehicle control system.  Levy is directed to a method for executing autonomous rideshare requests (see Levy, Abstract).  Herbach is directed to pickup and drop off locations for transportation services (see at least Herbach, Abstract).  Ramanujam is directed to a method for operating a fleet of autonomous vehicles (see Ramanujam, Abstract).  Ananthanarayanan is directed to a method to dynamically add new pickup orders to an existing route structure (see Ananthanarayanan, Abstract).  Badalamenti Is directed to a transportation management system that selects a pickup location for a trip and navigates a rider to the selected pickup locations (see Badalamenti, Abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine that the suggested pickup location provides a threshold level of improvement over the initial pickup location, determine that a threshold time has passed since selecting the suggested pickup location, and determine that the suggested pickup location is within a threshold radius of the initial pickup location, as discloses in Levy, Herbach, and Ramanujam, to provide the benefit (a) determining that updating the initial pickup location corresponds to a rate of pickup location updates that is less than a threshold rate of pickup location updates, and (b) determining that updating the initial pickup location corresponds to a number of pickup location and dropoff location updates that is less than a threshold number of pickup location and dropoff location updates, as disclosed in Ananthanarayanan  and Badalamenti.  Doing so would provide the benefit of reducing trip delays (see at least Badalamenti, [0002]). 
As per claim 21, the combination of Levy, Herbach, Ramanujam, and Ananthanarayanan disclose all of the limitations of claim 20, as discussed above.  
Herbach further disclose the limitation:
determining that the suggested pickup location satisfies a set of pre-update checks for limiting a number of pickup location updates while the autonomous vehicle navigates towards the initial pickup location  (see at least Herbach, Col 11, Ln 1-7, disclosing that the vehicle will be dispatched to a preferred pickup or drop off location.  That using the determined fastest routes, each point may be assigned a cost for the vehicle to reach a given point from its current location; Col. 11, Ln. 17-20 disclosing a cost value including valuing the route based on its location relative to a particular destination; col. 11, ln. 25-27, disclosing cost includes whether reaching the point would require difficult maneuvers such as a U-turn; col. 11, ln. 43-55).
Levy further discloses the limitations:
wherein the set of pre-update checks for limiting a number of pickup location updates while the autonomous vehicle navigates towards the initial pickup location comprises one or more of: determining that the suggested pickup location provides a threshold level of improvement over the initial pickup location, wherein the threshold level of improvement corresponds to one or more of an estimated time to arrival associated with the suggested pickup location and a walking score associated with the suggested pickup location (see at least Levy, [0074] disclosing estimating the user's time of arrival at the autonomous vehicle's current location, and immediately navigating out of the wait location responsive to a trigger condition associated with the wait location if the user's estimated time of arrival is greater than a threshold duration (e.g., 30 seconds); [0084]; [0112] disclosing estimate the  autonomous vehicle's arrival time at the pickup location based on its current location and local traffic conditions (e.g., monitored by the autonomous vehicle while executing these delay schema) and that once the estimated time of arrival for the user differs from the estimated time of arrival of the autonomous vehicle by less than a threshold difference (e.g., 30 seconds), the remote computer system can trigger the autonomous vehicle to return to the pickup location to collect the user); 
determining that the updating the initial pickup location (see at least Levy, [0074]) ... ;
determining that a threshold time has passed since selecting the suggested pickup location (see at least Levy, [0112] disclosing that the remote computer system can estimate the autonomous vehicle's arrival time at the pickup location based on its current location and local traffic conditions (e.g., monitored by the autonomous vehicle while executing these delay schema).  Disclosing further that once the estimated time of arrival for the user differs from the estimated time of arrival of the autonomous vehicle by less than a threshold difference (e.g., 30 seconds), the remote computer system can trigger the autonomous vehicle to return to the pickup location to collect the user) ... .
Herbach still further discloses the limitation:
determining that the suggested pickup location is within a threshold radius of the initial pickup location (see at least Herbach, Col. 10, ln. 10-15 disclosing that heuristic may include searching for points within the road graph that are close to (or co-located with) the preferred location <interpreted as the initial pickup location>. A further heuristic may include locating points that are within a predetermined, or in some cases user-specified, distance (e.g. a radial distance) of the preferred location <radial distance is interpreted as within a threshold radius>).  But neither Levy, Herbach, nor Ramanujam explicitly disclose the limitations:
determining that updating the initial pickup location corresponds to a rate of pickup location updates that is less than a threshold rate of pickup location updates ... ,
determining that the updating the initial pickup location corresponds to a number of pickup location updates that is less than a threshold number of pickup location updates  ... .
However, Badalamenti discloses the determining that updating the initial pickup location corresponds to a rate of pickup location updates limitation (see at least Badalamenti, [0024] disclosing that the historical service data collected by the data collection module 150 includes data regarding past trips beginning at the origin location, including pickup locations (and the frequency with which particular sets of coordinates have been used as pickup locations), destination locations, and feedback from riders and/or drivers).
Ananthanarayanan further discloses determining that updating the initial pickup location corresponds to a number of pickup location updates that is less than a threshold number of pickup location updates (see at least Ananthanarayanan, Col. 14, Ln. 18-38, disclosing number of pickup location updates <pickup order to route is interpreted as a pickup location; and the set of routes are interpreted as number of pickup location updates>).
Ananthanarayanan still further disclose determining that the suggested pickup location satisfies a set of pre-update checks for limiting a number of pickup location updates while the autonomous vehicle navigates towards the initial pickup location (see at least Ananthanarayanan, Col. 5, Ln. 4-11, disclosing that the size of each regional cluster may be adjusted to include more or fewer pickup locations 204. For example, the service provider may set a maximum or minimum number of pickup locations that are to be included in each regional cluster 208. In some embodiments, as the number of total pickup locations changes, the number of centroids may be adjusted and regional cluster boundaries 210 reassigned).
Levy, Herbach, Ramanujam, Ananthanarayanan and Badalamenti are analogous art to claim 21 because they are in the same field of autonomous operation of vehicles where some or all of the navigation aspects of the vehicle operation are controlled by a vehicle control system.  Levy is directed to a method for executing autonomous rideshare requests (see Levy, Abstract).  Herbach is directed to pickup and drop off locations for transportation services (see at least Herbach, Abstract).  Ramanujam is directed to a method for operating a fleet of autonomous vehicles (see Ramanujam, Abstract).  Ananthanarayanan is directed to a method to dynamically add new pickup orders to an existing route structure (see Ananthanarayanan, Abstract).  Badalamenti Is directed to a transportation management system that selects a pickup location for a trip and navigates a rider to the selected pickup locations (see Badalamenti, Abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine that the suggested pickup location provides a threshold level of improvement over the initial pickup location, determine that a threshold time has passed since selecting the suggested pickup location, and determine that the suggested pickup location is within a threshold radius of the initial pickup location, as discloses in Levy, Herbach and Ramanujam, to provide the benefit of determining that updating the initial pickup location corresponds to a number of pickup location updates that is less than a threshold number of pickup location updates and determining that updating the initial pickup location corresponds to a number of pickup location updates that is less than a threshold number of pickup location updates, as disclosed in Ananthanarayanan  and Badalamenti.  Doing so would provide the benefit of reducing trip delays (see at least Badalamenti, [0002]). 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Levy, Herbach, Ramanujam as applied to claim 14 above, and further in view of U.S. Patent Number 9,569,745 to Ananthanarayanan et al. (hereafter Ananthanarayanan).
As per claim 19, the combination of Levy, Herbach, and Ramanujam, discloses all of the limitations of claim 14, as discussed above.  Levy further discloses the limitations:
 the set of functions further comprising: setting, by the computing device, an initial dropoff location (see at least Levy, Fig. 4, step S242 of Navigating to dropoff location [0116] disclosing that a prompt on an interior display of the autonomous vehicle will be rendered to begin navigation to the user's specified dropoff location or to hold for a second passenger; and then execute a planned route to the dropoff location responsive to confirmation from the user);
causing, by the computing device, the autonomous vehicle to navigate from the updated pickup location towards the initial dropoff location (see at least Levy, Fig. 4; [0116]);
while the autonomous vehicle navigates towards the initial dropoff location, generating, by the computing device, a plurality of candidate updated dropoff locations (see at least Levy, [0020] disclosing that  the remote computer system can: maintain master control of a fleet of autonomous vehicles; can set a sequence of dropoff locations for each autonomous vehicle in the fleet based on packages currently loaded into these autonomous vehicles and planned (e.g., timed) pickups assigned to these autonomous vehicles; and can selectively distribute dropoff locations to these autonomous vehicles over time as delivery rotations are completed at each autonomous vehicle);
responsive to (i) selecting the suggested dropoff location that achieves the benchmark, and (ii) determining that the suggested dropoff location satisfies the set of pre-update checks, causing, the autonomous vehicle to navigate to the suggested dropoff location (see at least Levy, Fig. 4, step S210).  But Levy does not explicitly disclose the following limitations:
selecting, by the computing device, a suggested dropoff location from the plurality of candidate dropoff locations that achieves a benchmark for reducing one or more of a time and a distance associated with the initial dropoff location for the autonomous vehicle;
determining that the suggested dropoff location satisfies a set of pre-update checks for limiting a number of dropoff updates while the autonomous vehicle navigates towards the initial dropoff location.
Ramanujam discloses the selecting limitation (see at least Ramanujam, [0022] disclosing that the route may be optimized to reduce a distance traveled and or an amount of time to perform the taxi service; [0039] disclosing that the route selection module 242 may use traffic information, distance information, estimated travel times, etc. when determining the routes for the taxi service; and [0057] disclosing that the server 310 may identify an autonomous vehicle 330 from the fleet that is currently a shortest distance to the pickup location as compared to the other autonomous vehicles 330 in the fleet. In addition, the server 310 may calculate an estimated amount of time for the autonomous vehicle 330 to perform the taxi service and verify that the autonomous vehicle 330 is currently available for the estimated amount of time in order to perform the taxi service) ... .
Ananthanarayanan discloses the determining limitation (see at least Ananthanarayanan, Col. 5, Ln. 4-11, disclosing that the size of each regional cluster may be adjusted to include more or fewer pickup locations 204. For example, the service provider may set a maximum or minimum number of pickup locations that are to be included in each regional cluster 208. In some embodiments, as the number of total pickup locations changes, the number of centroids may be adjusted and regional cluster boundaries 210 reassigned) ... .
Levy, Herbach, Ramanujam and Ananthanarayanan are analogous art to claim 19 because they are in the same field of autonomous operation of vehicles where some or all of the navigation aspects of the vehicle operation are controlled by a vehicle control system.  Levy is directed to a method for executing autonomous rideshare requests (see Levy, Abstract).  Herbach is directed to pickup and drop off locations for transportation services (see at least Herbach, Abstract).  Ramanujam is directed to a method for operating a fleet of autonomous vehicles (see Ramanujam, Abstract).  Ananthanarayanan is directed to a method to dynamically add new pickup orders to an existing route structure (see Ananthanarayanan, Abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to set an initial pickup location, cause the autonomous vehicle to navigate toward the initial pickup location, and, cause the autonomous vehicle to navigate to the suggested pickup location, as discloses in Levy, to provide the benefit of (a) selecting a suggested dropoff location from the plurality of candidate dropoff locations that achieves a benchmark for reducing one or more of a time and a distance associated with the initial dropoff location for the autonomous vehicle and (b) determining that the suggested dropoff location satisfies a set of pre-update checks for limiting a number of dropoff updates while the autonomous vehicle navigates towards the initial dropoff location, as disclosed in Herbach, Ramanujam, and Ananthanarayanan.  Doing so would provide the benefit of increasing the roadway capacity, reducing traffic congestion and assisting passengers who are underage, elderly, disabled, intoxicated, or otherwise impaired (see Ramanujam, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication Number 2019/0353495 ([0050], [0051] disclosing an inconvenience value, [0076]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666